El Juez Asociado Señor Hutchison,
emitió la opinion del tribunal.
El demandante trata de recobrar el importe adeudádole por concepto de dos pagarés que se describen en la demanda. Uno de éstos fué expedido a la orden de José Moreda Ci-fuentes, y fué endosado por éste a favor del banco. Los otorgantes' son Evarista Diez y González Viuda de Fernán-dez, José Antonio, Benigno Claudio, y Manuel Evaristo Fer-nández Diez. El otro es un pagaré mancomunado y solida-rio pagadero directamente al banco y suscrito por Benigno C. Fernández, Manuel E. Fernández, José Moreda, Evarista Diez Viuda de Fernández, y José A. Fernández.
En el primero de estos pagarés se expresa que se había otorgado una hipoteca de igual fecha sobre un predio de terreno radicado en Maricao y sobre una finca urbana sita en Mayagüez, con el fin de garantizar el pago del mismo- y de otras obligaciones. El actor también alega que esta hi-poteca contenía un convenio para pagar $500 como honora-rios de abogado en caso de que se entablara litigio por con-cepto del pagaré. Empero, el.caso que tenemos a la vista no es un procedimiento ejecutivo hipotecario. Es una ac-ción puramente personal.
El 5 de octubre, José A. Fernández Diez y Evarista Diez, residentes en San Juan, y Manuel E. Fernández, quien vive en Nueva York, solicitaron el traslado del pleito. La moción iba acompañada de un affidavit de méritos suscrito por José Fernández, y hacía alusión a una declaración jurada suscrita por Benigno O. Fernández y José Moreda Cifuentes, ya radicada en apoyo de una moción anterior presentada en septiembre. En esta declaración se alega el consentimiento formal de los declarantes al traslado propuesto.
*700En octubre 23, José A. Fernández Diez prestó otra decla-ración jurada al efecto de que la primera de las dos causas de acción alegadas en la demanda era en cobro de un pa-garé garantizado con hipoteca sobre una finca urbana sita en la ciudad de Mayagüez; que con el objeto de efectuar la proyectada partición de las fincas poseídas en común pro indiviso, Benigno Claudio Fernández Diez había convenido con Evarista Diez y González, con Manuel Evaristo Fer-nández Diez y con el declarante aceptar como su participa-ción un condominio en la finca rústica radicada en el muni-cipio de Maricao, dejando que la finca urbana ubicada en Mayagüez fuera adjudicada a los otros condominos ;• y- que como resultado de esta estipulación, Benigno C. Fernández Diez no tenía interés en dicha primera causa de acción. Una declaración jurada suscrita por Benigno O. Fernández Diez y fechada el 22 de octubre, es al mismo efecto.
El demandante alega' el otorgamiento de una hipoteca sobre dos fincas. En el pagaré, que se copia verbatim en la demanda como base para la primera causa de acción, se habla de una hipoteca sobre ambas fincas, una de las cuales se describe como una hacienda conocida con el nombre de “Esperanza,” sita en el municipio de Maricao, y la otra como una casa y solar formando esquin.a en la ciudad de Mayagüez. En la moción pidiendo el traslado del pleito no se hace mención alguna de ningún convenio relativo a la proyectada división de la finca hipotecada, y ninguna de las declaraciones juradas adicionales indica la fecha del conve-venio alegado, ni asevera definitivamente que la finca de Maricao no estuviera hipotecada para garantizar el pago del pagaré en cuestión.
Bajo las circunstancias, y dejando a un lado la cuestión relativa al efecto de tal convenio (de haberse efectuado antes de que se entablara el procedimiento) sobre la cuestión de partes demandadas necesarias o propias, esta idea posterior de los apelantes no exige seria consideración. Y de todos modos, el nombre de Benigno C. Fernández encabeza *701la lista de las personas que suscribieron el segundo pagaré que no estaba garantizado con hipoteca alguna.
Benigno 0. Fernández residía en Maricao, y José Mo-reda y Cifuentes, en Mayagüez. La moción de traslado se basaba en el consentimiento dado por estos demandados al traslado propuesto del litigio, pero en el alegato de los ape-lantes no se hace hincapié sobre este aspecto del caso., La acción fue debidamente entablada en el Distrito de Maya-güez, y el consentimiento de los demandados residentes en ese distrito no colocó a los demandados no residentes den-tro de la letra de la ley que autoriza el traslado de pleitos, y, de acuerdo con la regla, tal como ha sido establecida en' California, la corte inferior no_ erró al declarar no haber lugar a la moción. 25 Cal. Jur. 879, párrafo 21, y los ca-sos citados en la nota No. 3.
Si en lo sucesivo nos regiremos por esta regla o no, es cuestión que podrá resolverse al ser definitivamente levan-tada y debidamente desarrollada en algún caso futuro.
En el alegato de los apelantes, los letrados alegan extensamente que Moreda Cifuentes, como endosante de un pagaré garantizado con hipoteca, no es personalmente responsable del primero de los dos pagarés. Como medida preliminar a la posición así asumida, los apelantes tratan de eliminar la segunda causa de acción en lo concerniente a Moreda, alegando que él había depositado una cantidad suficiente para cubrir la reclamación mantenida por el demandante en la segunda causa de acción. No se especifica ni la fecha ni el importe del depósito así efectuado. Como hemos indicado ya, el segundo de los dos pagarés era solidario y mancomunado, y los autos que tenemos a la vista nada contienen que demuestre que se hiciera depósito alguno antes o después de que el juez de distrito resolviera, la moción de traslado. La cuestión de si la corte cometió o no error al denegar la moción debe resolverse a virtud del estado de las ¿legaciones al tiempo de hacerse y resolverse la moción. 25 Cal. Jur. 90f, párrafo 41.
*702De liaber algún mérito en las abstractas cuestiones de derecho discutidas en el alegato de los apelantes, ello no decide la presente apelación.

Debe confirmarse la resolución denegando el traslado.